UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 for the quarterly period ended August 31, 2011 or ¨ Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 for the transition period from to COMMISSION FILE NUMBER: 333-169152 GOLDEN FORK CORPORATION (Exact name of registrant as specified in its charter) Nevada 68-0680859 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (IRS Employer Identification 8 Hermitage Way, Meadowridge Constantia, 7806 Western Cape, RSA Tel. 01127820605069 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class: Name of Each Exchange on Which Registered: Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.00001 per share Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨
